Citation Nr: 1822374	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disorder manifested by chest pain.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1984 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2016, the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge. 

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a disorder manifested by chest pain, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a disorder manifested by chest pain have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.303 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran's representative generally alleged that VA back and respiratory examinations conducted in May 2016 did not adequately assess the Veteran's conditions to his prejudice in the July 2017  written correspondence, he failed to identify a specific deficiency in such examinations.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Furthermore, neither he nor the Veteran has raised any other deficiencies with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis 

A. General Laws & Regulations Governing Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Service Connection Claims

Low Back Disorder

The Veteran is seeking service connection for a low back disorder.  Specifically, he contends that he started experiencing low back pain while in service, and such pain has continued to the present time.  Consequently, the Veteran claims that service connection for a low back disorder is warranted.

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a low back disorder.  Specifically, in conjunction with his December 2012 and May 2016 VA examinations, as well as during treatment, the Veteran was noted to have chronic intermittent lower back pain, and degenerative arthritis and scoliosis of the spine.  Thus, the remaining question is whether the Veteran's low back disorder is related to his military service. 

The Veteran's service treatment records (STRs) indicate that, in October 1984, he complained of low back pain.  A February 1985 STR record notes that the Veteran strained his back after lifting.  Such record further notes an assessment of muscle spasm; and the recommendation that the Veteran apply heat and not participate in any physical training or lifting for five days.  The remainder of the STRs are negative for any complaints, treatment, or diagnoses referable to the low back. 

Thus, the remaining inquiry is whether the Veteran's currently diagnosed low back disorder is related to his in-service complaints and/or back injury.  However, upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for a low back disorder.

In this regard, the Veteran's private treatment records are negative for any complaints, treatment, or diagnoses referable to the low back.  Additionally, as noted, the Veteran was afforded a VA examination in December 2012.  At that time, he reported that he started experiencing lower back pain, which was mostly toward his left side with off and on stiffness, five years prior.  He further reported that the pain radiated to the back of his left upper leg; and denied tingling, numbness, or weakness.  The Veteran indicated that he did not have a history of an injury to his lower back while he was in service.  

Following an interview with the Veteran, a review of the record, and a physical examination, the December 2012 VA examiner reported a diagnosis of chronic intermittent lower back pain.  The examiner ultimately opined that the Veteran's low back disorder was not caused by or a result of his in-service lower back strain.  As rationale for the opinion, the examiner indicated that the Veteran's history indicated his pain started five years prior.  The examiner further indicated that the Veteran was a car mechanic in his civilian life; and that the Veteran might have pulled his muscle during his civilian life.

Subsequently, a March 2014 VA addendum medical opinion was rendered by the same VA examiner.  Here, the examiner ultimately opined that the Veteran had intermittent chronic lower back pain secondary to degenerative arthritis and mild scoliosis, which was not caused by or a result of a service-connected injury.  As rationale for the opinion, the examiner indicated that the Veteran had a muscle spasm in 1985, which was treated by muscle relaxants and was resolved.  The examiner further indicated that degenerative  arthritis is a natural progressive condition of a joint with cartilage changes and narrowing of joint space.  

However, as the Board explained in its March 2016 remand, both the December 2012 and March 2014 VA opinions failed to address the Veteran's contention that he had experienced back pain ever since he left the Army.  Accordingly, the Board accords no probative weight to either opinion.  Further, in light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in May 2016.   
 
During the May 2016 VA examination, the Veteran reported that he had been having lower back pain for "as long as I can remember."  He further reported that he had been unable to get care at his local VA Medical Center; however, he went to Detroit Receiving Hospital for all of his medical needs and was last seen "maybe a couple of years ago."  The Veteran noted that he was not on any medication for his back; that his back pain was constant and made it hard to move; and that his pain at the time of the examination was "not too bad."  

Following an interview with the Veteran, a review of the record, and a physical examination, the May 2016 VA examiner reported a diagnosis of degenerative arthritis and scoliosis of the spine.  The examiner concluded that there was no evidence of recurrent back pain while the Veteran was in service or between 1985 to the present.  Additionally, the examiner indicated that the Veteran was diagnosed in 2014 with degenerative arthritis and scoliosis of the spine; and that such disorders were unrelated to service.  Here, the examiner explained that scoliosis was a structural abnormality of the spine which may be developmental or idiopathic, and was unrelated to service.  The examiner further explained that degenerative joint disease of the spine was the result of common wear and tear with aging.  The examiner further concluded that neither of the above disorders were related to the Veteran's active duty military service; specifically neither of the disorders were related to his 1985 muscle spam, which was an acute condition, treated and resolved.  The examiner noted that the Veteran's complaint of back pain since his discharge from the military was more likely than not related to his slight deformity of the spine and his degenerative joint disease of the spine.  The examiner further noted that there was no evidence of recurring back pain while in service; and that from 1985 to the present, there was no evidence of treatment for back pain.  

Therefore, the Board finds that the May 2016 VA examiner's opinion is entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

Although the Veteran sincerely believes that his low back disorder was caused by his service, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of arthritis and the impact a back injury may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board accords no probative weight to the Veteran's lay assertions regarding the etiology of his low back disorder. 

Furthermore, the Board notes that the Veteran has indicated in written that his lower back had been constantly bothering him since his discharge from service.  However, his STRs are negative for arthritis or degenerative changes.  Moreover, the May 2016 VA examination report reveal that the Veteran was not diagnosed with degenerative arthritis and scoliosis of the spine until 2014; approximately 29 years after discharge from service.  Finally, there is no competent evidence relating his complaints of low back pain to a diagnosis of arthritis within his first post-service year.  In fact, the highly probative May 2016 VA opinion found that no evidence of arthritis in his low back either in service or shortly thereafter.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In summary, the Board finds that a low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Consequently, service connection for such disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

Disorder Manifested by Chest Pain 

The Veteran's essential contention is that he currently has a disorder manifested by chest pain that began while in service and continued to the present time.  As such, he contends that service connection for a disorder manifested by chest pain is warranted.

However, as will be discussed below, the Board finds that service connection for a disorder manifested by chest pain is not warranted as the competent and probative evidence of record fails to establish that the Veteran had a current diagnosis of a disorder manifested by chest pain prior to and/or during the pendency of the claim. 

In this regard, the Veteran's STRs reveal that, in December 1984, the Veteran complained of  a chest cold for the previous three days.  Such record further reveals an assessment of a possible upper respiratory infection and bronchitis.  A January 1985 STR indicates that the Veteran complained of a chest cold for the previous three days.  Upon examination, the physician reported that the Veteran's chest was congested and he had a slight whiteness in the back of his throat. Such record further indicates an assessment of slight bronchitis and stuffy sinuses.  A February 1985 STR notes that the Veteran complained of a head and chest cold for the previous three weeks with symptoms of coughing, sniffing, and  congestion.  Such record further notes an assessment of an upper respiratory infection.  The remainder of the STRs are negative for any complaints, treatment, or diagnoses referable to chest pain.

The Veteran's post-service treatment records are silent for a diagnosis of a disorder manifested by chest pain.  In this regard, a September 2006 private treatment record indicated that the Veteran denied chest pain.  Additionally, an April 2014 private treatment record noted that, following a review of the Veteran's systems, he did not have chest pain or palpitations.   

The Veteran underwent a VA examination in December 2012, at which time he reported that he noticed pain on and off on the left side of his chest for the previous two years.  He further reported that such pain radiated to his right shoulder, and was not associated with activity.  The Veteran denied dizziness, palpitations, and shortness of breath.  Additionally, he noted that he had a history of hypertension for which he was not taking medication as he did not have a regular physician.  Physical examination revealed that the Veteran did not currently have/was never diagnosed with a heart disorder.  The VA examiner found that the Veteran's claimed chest pain was atypical and most likely a chest wall muscle/ligament strain; and that such was not caused by or a result of his in-service chest congestion.  As rationale for the opinion, the examiner reported that the physical examination did not reveal any chest congestion.  

Subsequently, a March 2014 VA addendum medical opinion was rendered by the same VA examiner.  Here, the examiner found that the Veteran did not have any chest congestion during his last VA examination; and that his chest pain was not caused by or secondary to his in-service chest congestion.  As rationale for the opinion, the examiner indicated that the Veteran's previous chest examination was normal with no chest congestion.

However, as the Board explained in its March 2016 remand, both the December 2012 and March 2014 VA opinions failed to explain the etiology of the Veteran's chest wall muscle/ligament strain.  Accordingly, the Board accords no probative weight to either opinion.  Further, in light of such deficiencies, the Board remanded for an addendum opinion, which was rendered in May 2016.   

Following an interview with the Veteran, a review of the record, and a physical examination, the May 2016 VA examiner that the Veteran did not currently have/was never diagnosed with a respiratory disorder.  The examiner concluded that there was no evidence of recurrent treatments for chest pain/chest colds after 1985.  Here, the examiner explained that there was no evidence of any health care that the Veteran might have received between 2012 and 2016, except for a cardiac work-up in 2013 which was negative.  Additionally, the examiner noted that, at the time of the examination, there was no evidence of any chest wall disorder, such as muscle strain, costochondritis, or chest cold.  

Thereafter, an October 2016 VA addendum medical opinion was rendered.  Here, the examiner found that the Veteran was not diagnosed with any chest disorder in both of his December 2012 and May 2016 VA examination reports.  Additionally, the examiner indicated that the Veteran had two or three episodes of chest congestion with an upper respiratory tract infection while he was in service.  Here, the examiner explained that the Veteran was treated with Sudafed and Ampicillin, and all episodes were resolved after such treatment.  The examiner noted that the Veteran had subjective complaints of chest pain in both of his VA examinations with no objective findings.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a disorder manifested by chest pain at any time during, or prior to, the pendency of his claim.  In this regard, the Board finds that the May and October 2016 VA opinions that noted there was no evidence of a current disorder manifested by chest pain are entitled to great probative weight as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, the Board observes that the examiners' opinions are supported by the private treatment records cited previously.  Specifically, private treatment records dated in September 2006 and April 2014 do not reflect a current disorder manifested by chest pain, upon examination.  Furthermore, the remainder of the medical records on file are entirely negative for a current diagnosis of a disorder manifested by chest pain. 

The Board has also considered the Veteran's assertions that he currently has a disorder manifested by chest pain related to his military service.  As a layperson, the Veteran is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, although the Veteran is competent to report his current discomfort, including his experiences of on and off pain on the left side of his chest, which radiated to his right shoulder, he is not competent to diagnose a disorder manifested by chest pain, or render an opinion as to the etiology of such a disorder, as this requires medical training and imaging studies.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran is competent to address the nature or etiology of his alleged disorder manifested by chest pain as he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating the cause of his on and off pain on the left side of his chest, which radiated to his right shoulder.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of a disorder manifested by chest pain, or the etiology thereof, are afforded no probative weight.

The Board finds that service connection for a disorder manifested by chest pain cannot be established as the Veteran does not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of a disorder manifested by chest pain prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid claim of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For the foregoing reasons, the Board finds that service connection for a disorder manifested by chest pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disorder is denied.

Service connection for a disorder manifested by chest pain is denied. 




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


